     Case 1:17-cv-00062-RSK ECF No. 86 filed 03/30/20 PageID.376 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


THU BANH and VI NGUYEN,
                                                            Case No. 1:17-cv-62
               Plaintiffs,
                                                            Hon. Ray Kent
v.

NEW ORLEANS CRISPY CHICKEN
AND CHILI DOGS and
ANDREW KERN SANG VAN LE,

            Defendants.
__________________________________/

                                          JUDGMENT

               A default having been entered against the only remaining defendant in this action,

Andrew Kern Sang Van Le, the plaintiffs having requested entry judgment against the defendant,

and having filed proper affidavits in accordance with Fed. R. Civ. P. 55;

               Judgment is rendered in favor of the plaintiffs, Thu Banh and Vi Nguyen, and

against the defendant Andrew Kern Sang Van Le as follows:

               Thu Banh                                     $11,010.60

               Vi Nguyen                                    $ 8,366.15

               Attorney Fees                                $16,241.00

               Costs                                        $ 1,096.66

               Total Judgment                               $37,714.41



Dated: March 30, 2020                                       /s/ Ray Kent
                                                            United States Magistrate Judge
